Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Tsunematsu (US PGPUB 20150077568).
[Claim 1]
A photography control method of an intelligent photography system, wherein the intelligent photography system comprises a search camera (200) and a shooting camera (100, Paragraph 36), and the photography control method of the intelligent photography system comprises:
acquiring a target positioning image shot by the search camera (Paragraph 47, In step S103, the camera 100 sets the imaging target region with the setting unit 103.  The setting unit 103 divides the captured image into tile-shaped partial regions, prepares a positional relationship of actual 
three-dimensional regions corresponding to each of the partial regions (three-dimensional regions determining an image capturing space) as a correspondence table, and acquires an imaging target region from the correspondence relationship.  The imaging target region is used for controlling the imaging target region of an image that the image acquisition unit 201 of 
the camera 200 acquires) and a viewfinder screen image shot by the shooting camera (Paragraph 36) and

camera angles are set so that the decided search range is included.  However, configuration may be taken such that after the camera angles are decided based on the initial search range, the decided camera angles are corrected based on the image analysis result.);
receiving the search camera angle adjustment instruction sent by the remote terminal; and acquiring an angle adjustment parameter according to the search camera angle adjustment instruction to control the search camera to adjust an angle (Paragraph 59, First, in 
[Claim 2]
The photography control method of the intelligent photography system of claim 1, wherein the search camera is located above the shooting camera and is rotatable in up and down direction for adjustment (This limitation does not carry patentable weight because it does not affect if search or shooting camera is placed up or down); and in the operation of acquiring an angle adjustment parameter according to the search camera angle adjustment instruction to control the search camera to adjust an angle: the angle adjustment parameter is a pitch angle of the search camera flipping up and down (Paragraph 56, After the search range is decided in step S402, the camerawork decision unit 401 of the server 400, in step S403, based on image capture apparatus information such as an installation position of a camera 200, a corresponding zoom scaling factor, or the like, decides camera angles (image capture conditions such as zoom scaling factor, pan/tilt) on the camerawork decision unit 401).
 [Claim 4]
The photography control method of the intelligent photography system of claim 1, wherein the intelligent photography system further comprises a monitoring camera, before the operation of 
acquiring an environmental monitoring image shot by the monitoring camera; transmitting the environmental monitoring image to the remote terminal (Paragraph 36); receiving a shooting search instruction sent by the remote terminal (Paragraph 36); and controlling the search camera to shoot according to the shooting search instruction (Paragraph 37).
[Claim 5]
The photography control method of the intelligent photography system of claim 1, wherein after the operation of acquiring an angle adjustment parameter according to the search camera angle adjustment instruction to control the search camera to adjust an angle, the photography control method further comprises receiving a shooting control instruction sent by the remote terminal;
acquiring a shooting parameter according to the shooting control instruction to control the shooting camera to shoot; and acquiring a target image shot by the shooting camera (Paragraphs 59-62, fig. 6).
[Claim 7]
A photography control device of an intelligent photography system, comprising a memory (RAM 22, fig. 2, Paragraph 26), a processor (CPU 21), and a photography control program of the intelligent photography system stored on the memory and executable on the processor, and the photography control program of the intelligent photography system is configured to implement the operations of the photography control method of the intelligent photography system as recited in claim 1 (Paragraph 27 and see claim 1).
[Claim 8]
.
Allowable Subject Matter
Claims 3 and 6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696